Hill, J.
1. A deed conveying lands from a father to his son as trustee for the son’s children, “in consideration of parental affection and two hundred dollars paid to him [the father] annually during his life as a support for himself and wife,” will operate as an advancement to the son from the father, if so intended by the father and so accepted by the son (Ireland v. Dyer, 133 Ga. 851, 67 S. E. 195, 26 L. R. A. (N. S.) 1050, 18 Ann. Cas. 544) ; and the fact that as a part of the consideration the father was to receive the sum of $200 per annum during his life for a-support does not change the effect of the deed, as above declared.
2. The evidence in this case was sufficient to authorize the jury to find that the deed from the father to the son as trustee for his children was intended as an advancement to the son, and that it was accepted by him as such.
3. The foregoing rulings cover all the exceptions made in the" record which were argued in the brief of counsel for the plaintiff in error.

Judgment affirmed.


All the Justices concur, except Gilbert, J., disqualified.

Petition for direction. Before Judge Munro. Talbot superior court. December 16; 1916.
J. J. Bull & Son and A. P. Persons, for plaintiff in error:
T. T. Miller and John H.McGehee, contra.